Citation Nr: 1040211	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  07-27 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1944 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied service connection for a skin disorder on 
the grounds that the evidence submitted was not new and material.

In November 2007, the RO determined that new and material 
evidence had been received, but denied the claim on the merits.  
In an October 2008 decision, the Board affirmed the decision of 
the RO to reopen the claim, and remanded the claim back to the RO 
for additional development.  The matter was remanded again in May 
2010, and now returns to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to the October 2008 remand of this matter, the Veteran 
was to be scheduled for a VA examination to determine the nature 
and etiology of his claimed skin disorder.  The Board recognized 
that, due to several factors, the Veteran may have difficulty 
attending a VA examination.  Therefore, the Board further 
instructed that if the Veteran was unable to attend his 
examination, a VA examiner should nonetheless review the record 
and provide a medical opinion as to whether a current skin 
disability is etiologically related to service.

Review of the record indicates that the Veteran did indeed fail 
to report for his scheduled VA examination.  However, a medical 
opinion based on a review of the claims file was not provided as 
required by the October 2008 remand.  Therefore, the Board 
remanded the claim for a VA examination, again with additional 
instructions that, if the Veteran could not attend the 
examination, a VA examiner should review the record and provide 
an opinion as to the etiology of the Veteran's skin disability.  
Once again the Veteran was unable to attend his scheduled 
examination, and again VA did not obtain an opinion based solely 
on a review of the claims file.  Instead, the Appeals Management 
Center (AMC) issued a supplemental statement of the case which 
continued the denial of service connection for a skin disorder.

As a matter of law, a remand by the Board confers on a veteran 
the right to compliance with the remand orders.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  In this case, the Veteran 
indicated via an August 2010 telephone contact that he was 
physically unable to keep his appointments.  Therefore, it is 
highly unlikely that he would be able to appear for any scheduled 
VA examinations, and the matter should be remanded solely for an 
opinion based on a review of the record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should arrange for a VA 
examiner to review the claims file and opine 
as to the inquiries below.

The examiner should identify all skin 
disabilities present.  As to each disability, 
the examiner should opine as to whether it is 
more likely than not, less likely than not, 
or at least as likely as not, that each skin 
disability is related to service.  As to 
actinic keratosis, the examiner should 
specifically address whether this diagnosis 
is etiologically related to in-service sun 
exposure.  If the Veteran has skin cancer of 
any kind, the examiner should also opine as 
to whether it manifest within one year of 
separation from service, and if it is more 
likely than not, less likely than not, or at 
least as likely as not, that each disability 
is related to service.

A complete rationale for any opinion 
expressed should be provided.  If an opinion 
cannot be expressed without resort to 
speculation, discuss why such is the case.  
In this regard, indicate whether the 
inability to provide a definitive opinion is 
due to a need for further information or 
because the limits of medical knowledge have 
been exhausted regarding the etiology of the 
disability at issue or because of some other 
reason.

The term "at least as likely as not" as used 
above does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

2.  Following completion of the foregoing, 
the RO/AMC must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the RO/AMC should determine 
whether the examiner has responded to all 
questions posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. § 
4.2 (2010).

3.  After the requested development has been 
completed, the RO/AMC should readjudicate the 
merits of the Veteran's claim based on all 
the evidence of record, including any 
additional information obtained as a result 
of this remand.  If the benefit sought on 
appeal remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



